Exhibit 4.08 ENTERGY LOUISIANA, LLC (successor to Entergy Louisiana, Inc.) TO THE BANK OF NEW YORK MELLON (successor to The Chase National Bank of the City of New York) As Trustee under Entergy Louisiana, LLC’s Mortgage and Deed of Trust dated as of April 1, 1944 Seventy-third Supplemental Indenture Providing among other things for First Mortgage Bonds, 1.1007% Series due December 31, 2012 (Seventy-seventh Series) Dated as of December 1, 2011 SEVENTY-THIRD SUPPLEMENTAL INDENTURE Indenture, dated as of December1, 2011, between ENTERGY LOUISIANA, LLC, a limited liability company of the State of Texas (hereinafter sometimes called the “Company”), successor to ENTERGY LOUISIANA, INC., a corporation of the State of Louisiana converted to a corporation of the State of Texas on December 31, 2005 (hereinafter sometimes called the “Louisiana Company”), which was the successor by merger to LOUISIANA POWER & LIGHT COMPANY, a corporation of the State of Florida (hereinafter sometimes called the “Florida Company”), whose post office address is 446 North Boulevard, Baton Rouge, Louisiana 70802, and THE BANK OF NEW YORK MELLON, a New York banking corporation (successor to THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK) whose principal office is located at 101 Barclay Street, New York, New York 10286 (hereinafter sometimes called “Trustee”), as Trustee under the Mortgage and Deed of Trust, dated as of April 1, 1944 (hereinafter called the “Mortgage”), which Mortgage was executed and delivered by the Florida Company to secure the payment of bonds issued or to be issued under and in accordance with the provisions of the Mortgage, reference to which Mortgage is hereby made, this Indenture (hereinafter called the “Seventy-third Supplemental Indenture”) being supplemental thereto; WHEREAS, the Mortgage was recorded in various Parishes in the State of Louisiana, which Parishes are the same Parishes in which this Seventy-third Supplemental Indenture is to be recorded; and WHEREAS, by the Mortgage, the Florida Company covenanted that it would execute and deliver such supplemental indenture or indentures and such further instruments and do such further acts as might be necessary or proper to carry out more effectually the purposes of the Mortgage and to make subject to the lien of the Mortgage any property thereafter acquired and intended to be subject to the lien thereof; and WHEREAS, the Florida Company executed and delivered the following supplemental indentures: Designation Dated as of First Supplemental Indenture March 1, 1948 Second Supplemental Indenture November 1, 1950 Third Supplemental Indenture September 1, 1953 Fourth Supplemental Indenture October 1, 1954 Fifth Supplemental Indenture January 1, 1957 Sixth Supplemental Indenture April 1, 1960 Seventh Supplemental Indenture June 1, 1964 Eighth Supplemental Indenture March 1, 1966 Ninth Supplemental Indenture February 1, 1967 Tenth Supplemental Indenture September 1, 1967 Eleventh Supplemental Indenture March 1, 1968 Twelfth Supplemental Indenture June 1, 1969 Thirteenth Supplemental Indenture December 1, 1969 Fourteenth Supplemental Indenture November 1, 1970 Fifteenth Supplemental Indenture April 1, 1971 Sixteenth Supplemental Indenture January 1, 1972 Seventeenth Supplemental Indenture November 1, 1972 Eighteenth Supplemental Indenture June 1, 1973 Nineteenth Supplemental Indenture March 1, 1974 Twentieth Supplemental Indenture November 1, 1974 which supplemental indentures were recorded in various Parishes in the State of Louisiana; and WHEREAS, the Florida Company was merged into the Louisiana Company on February 28, 1975, and the Louisiana Company thereupon executed and delivered a Twenty-first Supplemental Indenture, dated as of March 1, 1975, pursuant to which the Louisiana Company, among other things, assumed and agreed duly and punctually to pay the principal of and interest on the bonds at the time issued and outstanding under the Mortgage, as then supplemented, in accordance with the provisions of said bonds and of any appurtenant coupons and of the Mortgage as so supplemented, and duly and punctually to observe, perform and fulfill all of the covenants and conditions of the Mortgage, as so supplemented, to be kept or performed by the Florida Company, and said Twenty-first Supplemental Indenture was recorded in various Parishes in the State of Louisiana; and WHEREAS, the Louisiana Company has succeeded to and has been substituted for the Florida Company under the Mortgage with the same effect as if it had been named as mortgagor corporation therein; and WHEREAS, the Louisiana Company executed and delivered the following supplemental indentures: Designation Dated as of Twenty-second Supplemental Indenture September 1, 1975 Twenty-third Supplemental Indenture December 1, 1976 Twenty-fourth Supplemental Indenture January 1, 1978 Twenty-fifth Supplemental Indenture July 1, 1978 Twenty-sixth Supplemental Indenture May 1, 1979 Twenty-seventh Supplemental Indenture November 1, 1979 Twenty-eighth Supplemental Indenture December 1, 1980 Twenty-ninth Supplemental Indenture April 1, 1981 Thirtieth Supplemental Indenture December 1, 1981 Thirty-first Supplemental Indenture March 1, 1983 Thirty-second Supplemental Indenture September 1, 1983 Thirty-third Supplemental Indenture August 1, 1984 Thirty-fourth Supplemental Indenture November 1, 1984 Thirty-fifth Supplemental Indenture December 1, 1984 Thirty-sixth Supplemental Indenture December 1, 1985 Thirty-seventh Supplemental Indenture April 1, 1986 Thirty-eighth Supplemental Indenture November 1, 1986 Thirty-ninth Supplemental Indenture May 1, 1988 Fortieth Supplemental Indenture December 1, 1988 Forty-first Supplemental Indenture April 1, 1990 Forty-second Supplemental Indenture June 1, 1991 Forty-third Supplemental Indenture April 1, 1992 Forty-fourth Supplemental Indenture July 1, 1992 Forty-fifth Supplemental Indenture December 1, 1992 Forty-sixth Supplemental Indenture March 1, 1993 Forty-seventh Supplemental Indenture May 1, 1993 Forty-eighth Supplemental Indenture December 1, 1993 Forty-ninth Supplemental Indenture July 1, 1994 Fiftieth Supplemental Indenture September 1, 1994 Fifty-first Supplemental Indenture March 1, 1996 Fifty-second Supplemental Indenture March 1, 1998 Fifty-third Supplemental Indenture March 1, 1999 Fifty-fourth Supplemental Indenture June 1, 1999 Fifty-fifth Supplemental Indenture May 15, 2000 Fifty-sixth Supplemental Indenture March 1, 2002 Fifty-seventh Supplemental Indenture March 1, 2004 Fifty-eighth Supplemental Indenture October 1, 2004 Fifty-ninth Supplemental Indenture October 15, 2004 Sixtieth Supplemental Indenture May 1, 2005 Sixty-first Supplemental Indenture August 1, 2005 Sixty-second Supplemental Indenture October 1, 2005 Sixty-third Supplemental Indenture December 15, 2005 which supplemental indentures were recorded in various Parishes in the State of Louisiana; and WHEREAS, the Louisiana Company converted into a Texas limited liability company and, pursuant to a Plan of Merger by which the Company and Entergy Louisiana Properties, LLC were created (the “Merger Documents”), underwent a merger by division pursuant to which, among other things, all the Mortgaged and Pledged Property, subject to the Lien of the Mortgage, and all of the rights, obligations and duties of the Louisiana Company under the Mortgage, were allocated to the Company on December 31, 2005, and the Company thereupon executed and delivered a Sixty-fourth Supplemental Indenture, effective as of January 1, 2006, pursuant to which the Company, among other things, assumed and agreed duly and punctually to pay the principal of and interest on the bonds at the time issued and outstanding under the Mortgage, as then supplemented, in accordance with the provisions of said bonds and of any appurtenant coupons and of the Mortgage as so supplemented, and duly and punctually to observe, perform and fulfill all of the covenants and conditions of the Mortgage, as so supplemented, to be kept or performed by the Louisiana Company, and said Sixty-fourth Supplemental Indenture was recorded in various Parishes in the State of Louisiana; and WHEREAS, effective July 1, 2008, The Bank of New York changed its name to The Bank of New York Mellon; and WHEREAS, the Company executed and delivered the following supplemental indentures: Designation Dated as of Sixty-fifth Supplemental Indenture August 1, 2008 Sixty-sixth Supplemental Indenture November1, 2009 Sixty-seventh Supplemental Indenture March 1, 2010 Sixty-eighth Supplemental Indenture September 1, 2010 Sixty-ninth Supplemental Indenture October 1, 2010 Seventieth Supplemental Indenture November 1, 2010 Seventy-first Supplemental Indenture March 1, 2011 Seventy-second Supplemental Indenture April 30, 2011 which supplemental indentures were recorded in various Parishes in the State of Louisiana and with the Secretary of State of Texas; and WHEREAS, in addition to the property described in the Mortgage, as supplemented, the Company has acquired certain other property, rights and interests in property; and WHEREAS, the Florida Company or the Louisiana Company has heretofore issued, in accordance with the provisions of the Mortgage, as supplemented, the following series of bonds: Series Principal Amount Issued Principal Amount Outstanding 3% Series due 1974 $ 17,000,000 None 3 1/8% Series due 1978 None 3% Series due 1980 None 4% Series due 1983 None 3 1/8% Series due 1984 None 4 3/4% Series due 1987 None 5% Series due 1990 None 4 5/8% Series due 1994 None 5 3/4% Series due 1996 None 5 5/8% Series due 1997 None 6 1/2% Series due September 1, 1997 None 7 1/8% Series due 1998 None 9 3/8% Series due 1999 None 9 3/8% Series due 2000 None 7 7/8% Series due 2001 None 7 1/2% Series due 2002 None 7 1/2% Series due November 1, 2002 None 8% Series due 2003 None 8 3/4% Series due 2004 None 9 1/2% Series due November 1, 1981 None 9 3/8% Series due September 1, 1983 None 8 3/4% Series due December 1, 2006 None 9% Series due January 1, 1986 None 10% Series due July 1, 2008 None 10 7/8% Series due May 1, 1989 None 13 1/2% Series due November 1, 2009 None 15 3/4% Series due December 1, 1988 None 16% Series due April 1, 1991 None 16 1/4% Series due December 1, 1991 None 12% Series due March 1, 1993 None 13 1/4% Series due March 1, 2013 None 13% Series due September 1, 2013 None 16% Series due August 1, 1994 None 14 3/4% Series due November 1, 2014 None 15 1/4% Series due December 1, 2014 None 14% Series due December 1, 1992 None 14 1/4% Series due December 1, 1995 None 10 1/2% Series due April 1, 1993 None 10 3/8% Series due November 1, 2016 None Series 1988A due September 30, 1988 None Series 1988B due September 30, 1988 None Series 1988C due September 30, 1988 None 10.36% Series due December 1, 1995 None 10 1/8% Series due April 1, 2020 None Environmental Series A due June 1, 2021 None Environmental Series B due April 1, 2022 None 7.74% Series due July 1, 2002 None 8 1/2% Series due July 1, 2022 None Environmental Series C due December 1, 2022 None 6% Series due March 1, 2000 None Environmental Series D due May 1, 2023 None Environmental Series E due December 1,2023 None Environmental Series F due July 1, 2024 None Collateral Series 1994-A, due July 2, 2017 109,290,000* Collateral Series 1994-B, due July 2, 2017 54,630,000* Collateral Series 1994-C, due July 2, 2017 29,290,000* 8 3/4% Series due March 1, 2026 None 6 1/2% Series due March 1, 2008 None 5.80% Series due March 1, 2002 None Environmental Series G due June 1, 2030 None 8 1/2% Series due June 1, 2003 None 7.60% Series due April 1, 2032 None 5.5% Series due April 1, 2019 None 6.4% Series due October 1, 2034 5.09% Series due November 1, 2014 None 4.67% Series due June 1, 2010 None 5.56% Series due September 1, 2015 None 6.3% Series due September 1, 2035 5.83% Series due November 1, 2010 None 6.50% Series due September 1, 2018 5.40% Series due November1, 2024 6.0% Series due March 15, 2040 4.44% Series due January 15, 2026 Environmental Series H due June 1, 2030 119,073,000** 5.875% Series due June 15, 2041 4.80% Series due May 1, 2021 *All of which provide equity support for the Owner-Participants in the Waterford 3 Sale-Leaseback transaction and bear no interest. ** All of which are currently held by the Trustee for the benefit of the holders of $115,000,000 in aggregate principal amount of Louisiana Public Facilities Authority 5% Revenue Bonds (Entergy Louisiana, LLC Project) Series 2010 and bear no interest. which bonds are also hereinafter sometimes called bonds of the First through Seventy-sixth Series, respectively; and WHEREAS, Section 8 of the Mortgage provides that the form of each series of bonds (other than the First Series) issued thereunder and of the coupons to be attached to coupon bonds of such series shall be established by Resolution of the Board of Directors of the Company and that the form of such series, as established by said Board of Directors, shall specify the descriptive title of the bonds and various other terms thereof, and may also contain such provisions not inconsistent with the provisions of the Mortgage as the Board of Directors may, in its discretion, cause to be inserted therein expressing or referring to the terms and conditions upon which such bonds are to be issued and/or secured under the Mortgage; and WHEREAS, Section 120 of the Mortgage provides, among other things, that without the consent of any holders of bonds, the Company and the Trustee, at any time and from time to time, may enter into one or more supplemental indentures, in form satisfactory to the Trustee, in order to establish the form and terms of bonds of any series; and WHEREAS, the Company now desires to create a new series of bonds, establish the terms of bonds of such series and to add to its covenants and agreements contained in the Mortgage, as heretofore supplemented, certain other covenants and agreements to be observed by it and to alter and amend in certain respects the covenants and provisions contained in the Mortgage, as heretofore supplemented; and WHEREAS, the execution and delivery by the Company of this Seventy-third Supplemental Indenture, and the terms of the bonds of the Seventy-seventh Series, hereinafter referred to, have been duly authorized by the Board of Directors of the Company by appropriate Resolutions of said Board of Directors; NOW, THEREFORE, THIS INDENTURE WITNESSETH: That the Company, in consideration of the premises and of One Dollar to it duly paid by the Trustee at or before the ensealing and delivery of these presents, the receipt whereof is hereby acknowledged, and in further evidence of assurance of the estate, title and rights of the Trustee and in order further to secure the payment both of the principal of and interest and premium, if any, on the bonds from time to time issued under the Mortgage, according to their tenor and effect and the performance of all the provisions of the Mortgage (including any instruments supplemental thereto and any modification made as in the Mortgage provided) and of said bonds, hereby grants, bargains, sells, releases, conveys, assigns, transfers, mortgages, hypothecates, affects, pledges, sets over and confirms (subject, however, to Excepted Encumbrances as defined in Section 6 of the Mortgage) unto The Bank of New York Mellon, as Trustee under the Mortgage, and to its successor or successors in said trust, and to said Trustee and its successors and assigns forever, (a) all of the Mortgaged and Pledged Property acquired by the Company from the Louisiana Company pursuant to the allocations in the Merger Documents, and improvements, extensions and additions thereto and renewals and replacements thereof, (b) the property made and used by the Company as the basis under any of the provisions of the Mortgage, as supplemented, for the authentication and delivery of additional bonds or the withdrawal of cash or the release of property or a credit under Section 39 of the Mortgage, (c) such franchises, repairs and additional property as may be acquired, made or constructed by the Company (1) to maintain, renew and preserve the franchises covered by this Mortgage, as supplemented, or (2) to maintain the property mortgaged and intended to be mortgaged under the Mortgage, as supplemented, as an operating system or systems in good repair, working order and condition, or (3) in rebuilding or renewal of property, subject to the Lien of the Mortgage, as supplemented, damaged or destroyed, or (4) in replacement of or substitution for machinery, apparatus, equipment, frames, towers, poles, wire, pipe, tools, implements and furniture, subject to the Lien of the Mortgage, as supplemented, which shall have become old, inadequate, obsolete, worn out, unfit, unadapted, unserviceable, undesirable or unnecessary for use in the operation of the property mortgaged and intended to be mortgaged under the Mortgage, as supplemented; and (d) all other property, real, personal and mixed, acquired by the Company on or after December 31, 2005 (except any herein or in the Mortgage, as heretofore supplemented, expressly excepted), now owned or, subject to the provisions of Section 87 of the Mortgage, hereafter acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) and wheresoever situated, including (without in anywise limiting or impairing by the enumeration of the same the scope and intent of the foregoing or of any general description contained in this Seventy-third Supplemental Indenture and Mortgage) all lands, power sites, flowage rights, water rights, water locations, water appropriations, ditches, flumes, reservoirs, reservoir sites, canals, raceways, dams, dam sites, aqueducts and all other rights or means for appropriating, conveying, storing and supplying water; all rights-of-way and roads; all plants for the generation of electricity by steam, water and/or other power; all power houses, gas plants, street lighting systems, standards and other equipment incidental thereto, telephone, radio and television systems, air-conditioning systems and equipment incidental thereto, water works, water systems, steam heat and hot water plants, substations, lines, service and supply systems, bridges, culverts, tracks, ice or refrigeration plants and equipment, offices, buildings and other structures and the equipment thereof; all machinery, engines, boilers, dynamos, electric, gas and other machines, regulators, meters, transformers, generators, motors, electrical, gas and mechanical appliances, conduits, cables, water, steam heat, gas or other pipes, gas mains and pipes, service pipes, fittings, valves and connections, pole and transmission lines, wires, cables, tools, implements, apparatus, furniture and chattels; all municipal and other franchises, consents, or permits; all lines for the transmission and distribution of electric current, gas, steam heat or water for any purpose, including towers, poles, wires, cables, pipes, conduits, ducts and all apparatus for use in connection therewith; all real estate, lands, easements, servitudes, licenses, permits, franchises, privileges, rights-of-way and other rights in or relating to real estate or the occupancy of the same and (except as herein or in the Mortgage, as heretofore supplemented, expressly excepted) all the right, title and interest of the Company in and to all other property of any kind or nature appertaining to and/or used and/or occupied and/or enjoyed in connection with any property hereinbefore or in the Mortgage, as heretofore supplemented, described. TO HAVE AND TO HOLD ALL such properties, real, personal and mixed, granted, bargained, sold, released, conveyed, assigned, transferred, mortgaged, hypothecated, affected, pledged, set over or confirmed by the Company as aforesaid, or intended so to be, unto The Bank of New York Mellon, as Trustee, and its successors and assigns forever. IN TRUST NEVERTHELESS, for the same purposes and upon the same terms, trusts and conditions and subject to and with the same provisos and covenants as are set forth in the Mortgage, as supplemented, this Seventy-third Supplemental Indenture being supplemental thereto. AND IT IS HEREBY COVENANTED by the Company that all the terms, conditions, provisos, covenants and provisions contained in the Mortgage, as supplemented, shall affect and apply to the property hereinbefore described and conveyed and to the estate, rights, obligations and duties of the Company and the Trustee and the beneficiaries of the trust with respect to said property, and to the Trustee and its successors as Trustee of said property in the same manner and with the same effect as if said property had been owned by the Florida Company at the time of the execution of the Mortgage, and had been specifically and at length described in and conveyed to said Trustee by the Mortgage as a part of the property therein stated to be conveyed. The Company further covenants and agrees to and with the Trustee and its successor or successors in said trust under the Mortgage as follows: ARTICLE I SEVENTY-SEVENTH SERIES BONDS SECTION 1.There shall be a series of bonds designated “1.1007% Series due December 31, 2012” (herein sometimes called the “Seventy-seventh Series”), each of which shall also bear the descriptive title “First Mortgage Bond”, and the form thereof, which shall be established by Resolution of the Board of Directors of the Company, shall contain suitable provisions with respect to the matters hereinafter in this Section specified. Bonds of the Seventy-seventh Series (which shall be initially issued in the aggregate principal amount of $750,000,000) shall be dated as in Section 10 of the Mortgage provided, shall mature on December 31, 2012, shall be issued as fully registered bonds in any integral multiple or multiples of One Thousand Dollars, and shall bear interest at the rate of 1.1007% per annum, the first interest payment to be made on June 15, 2012, for the period from December 15, 2011 to June 15, 2012 with subsequent interest payments payable on December 15, 2012 and at maturity (each, an “Interest Payment Date”) (for the Interest Period from and including December 15, 2012 to but excluding December 31, 2012).The principal of and interest on each said bond shall be payable at the office or agency of the Company in the Borough of Manhattan, The City of New York, in such coin or currency of the United States of America as at the time of payment is legal tender for public and private debts. Interest on the bonds of the Seventy-seventh Series will be computed on the basis of a 360 day year of twelve 30 day months.In any case where any Interest Payment Date, redemption date or the maturity date of any bond of the Seventy-seventh Series shall not be a Business Day, then payment of interest or principal and premium, if any, need not be made on such date, but may be made on the next succeeding Business Day, with the same force and effect, and in the same amount, as if made on the corresponding Interest Payment Date or redemption date, or at maturity, as the case may be, and, if such payment is made or duly provided for on such Business Day, no interest shall accrue on the amount so payable for the period from and after such Interest Payment Date, redemption date or the maturity date, as the case may be, to such Business Day.The term “Business Day” shall mean any day, other than a Saturday or a Sunday, or a day on which banking institutions in The City of New York are authorized or required by law or executive order to remain closed or a day on which the corporate trust office of the Trustee is closed for business. The record date for the payment of interest on the bonds of the Seventy-seventh Series shall be the close of business on the Business Day immediately preceding the corresponding Interest Payment Date; provided, however, that the record date for the payment of interest which is paid after such Interest Payment Date, shall be the Business Day immediately preceding the date on which such interest is paid. Interest on the bonds of the Seventy-seventh Series shall be paid to the Person in whose name such bonds of the Seventy-seventh Series are registered at the close of business on the record date for the corresponding Interest Payment Date. In case the Company pays any registered owner of any bonds of the Seventy-seventh Series pursuant to an agreement with that registered owner, the Company shall notify the Trustee as promptly as practicable of such agreement and payment, and shall furnish the Trustee with a copy of such agreement; in case the Company deposits any cash with the Trustee that is payable to any registered owners of any bonds of the Seventy-seventh Series, the Company shall provide to the Trustee therewith a list of the registered owners and the amount of such cash each registered owner is to receive.The Trustee shall be under no duty to inquire into, may conclusively presume the correctness of, and shall be fully protected in relying upon the information set forth in any such list or agreement, and shall not be chargeable with knowledge of any of the contents of such agreement. (I)The bonds of the Seventy-seventh Series are redeemable at the option of the Company, in whole or in part, at any time, upon not less than 2 calendar days’ notice, at a redemption price equal to 100% of the principal amount of the bonds of the Seventy-seventh Series being redeemed plus accrued and unpaid interest thereon to the redemption date.By its acquisition of any bonds of the Seventy-seventh Series, each registered owner and holder of such bonds will be deemed to have consented that, notwithstanding provisions of Section 52 of the Mortgage, the notice of intention to redeem need not be delivered to such holder more than 2 calendar days prior to the date fixed for redemption. Such notice shall be delivered electronically to the email address provided by the registered owner to the Company, or, if no such email address has been provided, such notice shall be mailed to the last known address of the registered owner.As promptly as practicable after the giving of the notice, the Company shall provide a copy to the Trustee.The Trustee shall be under no duty to inquire into, may conclusively presume the correctness of, and shall be fully protected in relying upon the information set forth in any such notice. The Company hereby waives its right to have any notice of redemption state that such notice is subject to the receipt of the redemption moneys by the Trustee before the date fixed for redemption. Notwithstanding the provisions of Section 52 of the Mortgage, any such notice shall not be required to be conditional. (II)The bonds of the Seventy-seventh Series shall also be subject to a mandatory repurchase by the Company, in whole or in part, at any time, upon notice delivered to the registered owner not less than 2 calendar days prior to the repurchase date (the “Repurchase Date”), at a price equal to 100% of the principal amount of the bonds of the Seventy-seventh Series being repurchased plus accrued and unpaid interest thereon to the Repurchase Date (the “Repurchase Price”).Such notice shall be delivered electronically to the email address provided by the registered owner to the Company, or, if no such email address has been provided, such notice shall be mailed to the last known address of the registered owner.The Trustee shall be under no duty to inquire into, may conclusively presume the correctness of, and shall be fully protected in relying upon the information set forth in any such notice. On the Repurchase Date, the Company shall wire the Repurchase Price to the account designated by the registered owner of the bonds of the Seventy-seventh Series being repurchased and the registered owner shall promptly deliver such bonds to the Company. (III)At the option of the registered owner, any bonds of the Seventy-seventh Series, upon surrender thereof for cancellation at the office or agency of the Company in the Borough of Manhattan, The City of New York, shall be exchangeable for a like aggregate principal amount of bonds of the Seventy-seventh Series of other authorized denominations. Subject to the provisions of any legend set forth thereon, bonds of the Seventy-seventh Series shall be transferable, upon the surrender thereof for cancellation, together with a written instrument of transfer in form approved by the registrar duly executed by the registered owner or by his duly authorized attorney, at the office or agency of the Company in the Borough of Manhattan, The City of New York. The bonds of the Seventy-seventh Series will be issued and sold by the Company pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”).Unless not required under applicable law, each bond of the Seventy-seventh Series shall bear the non-registration legend in substantially the following form: This bond has not been registered for offer or sale under the Securities Act of 1933, as amended, and may be sold, transferred or otherwise disposed of only if registered pursuant to the provisions of such Act or if an exemption from registration is available, except under such circumstances where neither such registration nor such an exemption is required by law. By its acquisition of any bonds of the Seventy-seventh Series, each holder will be deemed to have agreed to the transfer restrictions contained in such legend and the other procedures and requirements relating to a transfer of bonds of the Seventy-seventh Series.Nothing in the Mortgage, the bonds of the Seventy-seventh Series or this Seventy-third Supplemental Indenture shall be construed to require the Company to register any bonds of the Seventy-seventh Series under the Securities Act, unless otherwise expressly agreed by the Company, confirmed in writing to the Trustee, or to make any transfer of such bonds of the Seventy-seventh Series in violation of applicable law.In connection with any transfer of bonds of Seventy-seventh Series, the transferring holders and their transferees shall provide the Company and the Trustee with such opinions which may be an opinion of counsel who is an employee of such holder or an affiliate thereof), certificates and other information as the Company or the Trustee may reasonably request regarding the compliance of such transfer with the Securities Act and any applicable state securities laws or any exemption therefrom.In connection with any transfer of the bonds of the Seventy-seventh Series, the Trustee, the security registrar and the Company shall be under no duty to inquire into, may conclusively presume the correctness of, and shall be fully protected in relying upon such opinions, certificates and other information received from the holders and any transferees of any bonds of the Seventy-seventh Series regarding the validity, legality and due authorization of any such transfer, the eligibility of the transferee to receive such bonds of the Seventy-seventh Series and any other facts and circumstances related to such transfer. Upon any exchange or transfer of bonds of the Seventy-seventh Series, the Company may make a charge therefor sufficient to reimburse it for any tax or taxes or other governmental charge, as provided in Section 12 of the Mortgage, but the Company hereby waives any right to make a charge in addition thereto for any exchange or transfer of bonds of said Series. Upon the delivery of this Seventy-third Supplemental Indenture and upon compliance with the applicable provisions of the Mortgage, as heretofore supplemented, there shall be an initial issue of bonds of the Seventy-seventh Series for the aggregate principal amount of $800,000,000.Additional bonds of the Seventy-seventh series, without limitation as to amount, having substantially the same terms as the Outstanding bonds of the Seventy-seventh Series (except for the issue date, the price and, if applicable, the initial Interest Payment Date) may be issued by the Company, subject to satisfaction of the requirements of the Mortgage, as heretofore supplemented, without the notice to or the consent of the existing holders of the bonds of the Seventy-seventh Series. ARTICLE II MISCELLANEOUS PROVISIONS SECTION 1.The holders of the bonds of the Seventy-seventh Series shall be deemed to have consented and agreed that the Company may, but shall not be obligated to, fix a record date for the purpose of determining the holders of the bonds of the Seventy-seventh Series entitled to consent to any amendment or supplement to the Mortgage or the waiver of any provision thereof or any act to be performed thereunder. If a record date is fixed, those persons who were holders at such record date (or their duly designated proxies), and only those persons, shall be entitled to consent to such amendment, supplement or waiver or to revoke any consent previously given, whether or not such persons continue to be holders after such record date. No such consent shall be valid or effective for more than 90 days after such record date. SECTION 2.Subject to any amendments provided for in this Seventy-third Supplemental Indenture, the terms defined in the Mortgage, as heretofore supplemented, shall, for all purposes of this Seventy-third Supplemental Indenture, have the meanings specified in the Mortgage, as heretofore supplemented. SECTION 3.So long as any bonds of the Seventy-seventh Series shall remain Outstanding, in each Net Earning Certificate made pursuant to Section 7 of the Mortgage there shall be included in operating expenses for the twelve (12) months period with respect to which such certificate is made an amount, if any (not otherwise included), equal to the provisions for amortization of any amounts included in utility plant acquisition adjustment accounts for such period. SECTION 4.So long as any bonds of the Seventy-seventh Series shall remain Outstanding, subdivision (2) of Section 7(A) of the Mortgage is hereby amended by adding thereto the following words “provided, further, that the amount so included in such operating expenses in lieu of the amounts actually appropriated out of income for retirement of the Mortgaged and Pledged Property used primarily and principally in the electric, gas, steam and/or hot water utility business and the Company’s automotive equipment used in the operation of such property shall not be less than the amounts so actually appropriated out of income”. SECTION 5.The Trustee hereby accepts the trusts herein declared, provided, created or supplemented and agrees to perform the same upon the terms and conditions herein and in the Mortgage, as heretofore amended, set forth and upon the following terms and conditions: The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Seventy-third Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made by the Company solely. In general, each and every term and condition contained in Article XVII of the Mortgage, as heretofore amended, shall apply to and form part of this Seventy-third Supplemental Indenture with the same force and effect as if the same were herein set forth in full with such omissions, variations and insertions, if any, as may be appropriate to make the same conform to the provisions of this Seventy-third Supplemental Indenture. SECTION 6.Whenever in this Seventy-third Supplemental Indenture any of the parties hereto is named or referred to, this shall, subject to the provisions of Articles XVI and XVII of the Mortgage, as heretofore amended, be deemed to include the successors and assigns of such party, and all covenants and agreements in this Seventy-third Supplemental Indenture contained by or on behalf of the Company, or by or on behalf of the Trustee, shall, subject as aforesaid, bind and inure to the respective benefits of the respective successors and assigns of such parties, whether so expressed or not. SECTION 7.Nothing in this Seventy-third Supplemental Indenture, expressed or implied, is intended, or shall be construed, to confer upon, or give to, any person, firm or corporation, other than the parties hereto and the holders of the bonds and coupons Outstanding under the Mortgage, any right, remedy or claim under or by reason of this Seventy-third Supplemental Indenture or any covenant, condition, stipulation, promise or agreement hereof, and all the covenants, conditions, stipulations, promises and agreements in this Seventy-third Supplemental Indenture contained by or on behalf of the Company shall be for the sole and exclusive benefit of the parties hereto, and of the holders of the bonds and coupons Outstanding under the Mortgage. SECTION 8.It is the intention and it is hereby agreed that, so far as concerns that portion of the Mortgaged and Pledged Property situated within the State of Louisiana, the general language of conveyance contained in this Seventy-third Supplemental Indenture is intended and shall be construed as words of hypothecation and not of conveyance, and that, so far as the said Louisiana property is concerned, this Seventy-third Supplemental Indenture shall be considered as an act of mortgage and pledge under the laws of the State of Louisiana, and the Trustee herein named is named as mortgagee and pledgee in trust for the benefit of itself and of all present and future holders of bonds and coupons issued and to be issued under the Mortgage, and is irrevocably appointed special agent and representative of the holders of the bonds and coupons issued and to be issued under the Mortgage and vested with full power in their behalf to effect and enforce the mortgage and pledge hereby constituted for their benefit, or otherwise to act as herein provided for. SECTION 9.This Seventy-third Supplemental Indenture shall be executed in several counterparts, each of which shall be an original and all of which shall constitute but one and the same instrument. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] IN WITNESS WHEREOF, ENTERGY LOUISIANA, LLC has caused its company name to be hereunto affixed, and this instrument to be signed and sealed by its President or one of its Vice Presidents, and its company seal to be attested by its Secretary or one of its Assistant Secretaries, for and in its behalf, and THE BANK OF NEW YORK MELLON, in token of its acceptance of the trust hereby created, has caused its corporate name to be hereunto affixed, and this instrument to be signed and sealed by one of its Vice Presidents, Assistant Vice Presidents or Senior Associates and its corporate seal to be attested by one of its Vice Presidents, Assistant Vice Presidents, Assistant Treasurers or Senior Associates, all as of the day and year first above written. ENTERGY LOUISIANA, LLC By:/s/ Steven C. McNeal Name:Steven C. McNeal Title:Vice President and Treasurer Attest: By:/s/ Dawn A. Abuso Name: Dawn A. Abuso Title:Assistant Secretary Executed, sealed and delivered by ENTERGY LOUISIANA, LLC in the presence of: /s/ Leah W. Dawsey Name: Leah W. Dawsey /s/ Shannon K. Ryerson Name: Shannon K. Ryerson THE BANK OF NEW YORK MELLON As Successor Trustee By:/s/ Francine Kincaid Name:Francine Kincaid Title:Vice President Attest: By:/s/ Mary Miselis Name:Mary Miselis Title:Vice President Executed, sealed and delivered by THE BANK OF NEW YORK MELLON in the presence of: /s/ Latoya S. Elvin Name:Latoya S. Elvin /s/ James Briggs Name:James Briggs STATE OF LOUISIANA } ss.: PARISH OF ORLEANS On this 14th day of December, 2011, before me appeared STEVEN C. MCNEAL, to me personally known, who, being by me duly sworn, did say that he is Vice President and Treasurer of ENTERGY LOUISIANA, LLC, and that the seal affixed to the above instrument is the seal of said entity and that said instrument was signed and sealed in behalf of said entity by authority of its Board of Directors, and said STEVEN C. MCNEAL, acknowledged said instrument to be the free act and deed of said entity. On the 14th day of December, 2011 before me personally came STEVEN C. MCNEAL, to me known, who, being by me duly sworn, did depose and say that he resides at 8043 Winner’s Circle, Mandeville, Louisiana 70448; that he is Vice President and Treasurer of ENTERGY LOUISIANA, LLC, one of the entities described in and which executed the above instrument; that he knows the seal of said entity; that the seal affixed to said instrument is such seal, that it was so affixed by order of the Board of Directors of said entity, and that he signed his name thereto by like order. /s/ Jennifer B. Favalora Notary Public Name: Jennifer B. Favalora Notary ID Number: 57639 My commission expires: at my death STATE OF NEW YORK } ss.: COUNTY OF NEW YORK On this 14th day of December, 2011, before me appeared Francine Kincaid to me personally known or proved to me on the basis of satisfactory evidence and, who, being by me duly sworn, did say that he/she is a Vice President of THE BANK OF NEW YORK MELLON, and that the seal affixed to the above instrument is the corporate seal of said entity and that said instrument was signed and sealed in behalf of said entity by authority of its Board of Directors, and said Francine Kincaid acknowledged said instrument to be the free act and deed of said entity. On the 14th day of December, 2011, before me personally came Mary Miselis, to me known or proved to me on the basis of satisfactory evidence and, who, being by me duly sworn, did depose and say that he/she resides in Port Washington, NY; that he/she is a Vice President of THE BANK OF NEW YORK MELLON, one of the entities described in and which executed the above instrument; that he/she knows the seal of said entity; that the seal affixed to said instrument is such seal, that it was so affixed by order of the Board of Directors of said entity, and that he/she signed his/her name thereto by like order. /s/ Dwayne Latimore DWAYNE LATIMORE Notary Public, State of New York No. 01LA6234980 Qualified in Kings County Commission Expires Jan. 31, 2015
